Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.
 Claims 1-11, and 16-19 are currently pending, claims 12-15 withdrawn, and claim 20 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN101429351A; hereafter Zheng) in view of Kim (KR 20050080036; hereafter Kim), Reeves et al (US 2,317,803; hereafter Reeves), and Frigerio et al (EP 2982614; hereafter Frigerio).
Claims 1 and 4: Zheng teaches a method for manufacturing a ceramic cooker comprising a ceramic heating element (See, for example, abstract), the method comprising: 
a cooker body preparation step (such as obtaining the to be coated bakeware);
a heating element material preparation step of preparing, as a microwave-absorbing ceramic element material of ferromagnetic materials; 
an inorganic binder preparation step of preparing, as an inorganic binder, a colloidal silica sol having a colloidal silica content of 10-25 wt % and a content of the solvent which is 70 to 85 wt %, (see, for example, claim 4, pg 5 lines 1-4, examples).
a mixing step of mixing 25 or 33.33 parts by weight of the colloidal silica sol as the inorganic binder with 100 parts by weight of the heating element material thereby making a heating element paste (see, for example, examples 3 and 4 wherein ratio of binder to heating element material is taught as 75%:25% or 80%:20% respectively); 
an application step of applying the heating element paste, obtained by the mixing, and a drying and curing step of drying and curing (such as heat treatment at 150-200oC, wherein initial treatment can be interpreted as drying and subsequent as curing) the heating element paste applied to the cooker body, thereby forming a solid heating element (See, for example, pg 5 lines 7-16, examples, and claims). 
Zheng has taught a mixed ferrous material as the microwave-absorbing material, but does not explicitly teach any one or more selected from among mill scale, steelmaking slag and magnetite (Fe.sub.3O.sub.4), and have a particle size of 3 mm or less.  Kim similarly teaches a method for manufacturing a ceramic cooker comprising application of ceramic heating element material from a paste (See, for example, abstract and pg 8-10 or translation).  Kim further teaches wherein microwave-absorbing ceramic element material can predictably be sourced from pulverized mill scale (iron scale) on the order of 0.1 micron to 1mm (See, for example, pg 9 of translation).  Kim further teaches that use of iron scale is preferable due an improved heating power and low material cost (see, for example, pg 10 of translation).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated mill scale on the order of 0.1 micron to 1mm as the microwave-absorbing ceramic element material as it predictably converts microwave to thermal energy in cooking applications and provides improvements in heating power and reduced material cost. 
Zheng teaches the cooker body as a shaped article, such as a utensil / pan (see, for example, pg 4), but it is silent as to the formation process of the cooker body, so it doesn’t explicitly teach wherein the cooker body preparation step of preparing a cooker body by molding.  Kim further teaches wherein molding is a predictable means to shape articles for a cooking apparatus (See, for example figures, pg 8-10 of translation).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated preparing the cooker body by molding as such a method is well known and conventional in the art to form articles for cooking apparatus and as it would achieve the predictable result of providing a shaped cooking utensil / pan.  
Zheng has taught applying heating element composition to the cooker body / pan to form a solid heating element, but does not explicitly teach particularly what surface of the pan is being coated; thus it does not explicitly teach application of the coating to the bottom / lower surface of the cooker body.  Kim further teaches wherein the heating element formulation (7) is oriented below a cooker body (pan 5) (See, for example, Fig 4-5).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application of the heating element paste composition to the bottom of the cooker body (pan) as such an orientation would achieve the predictable result of a functional microwave absorbing ceramic cooker, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Zheng has taught wherein the solvent % of the colloidal sol is 70 to 85 wt %, (see, for example, claim 4, pg 5 lines 1-4, examples),  but is silent as to the particular preparation of the silica sol of the binder, so it does not explicitly teach an inorganic binder preparation step of preparing a colloidal silica sol by adding acetic acid to sodium silicate in an amount of 1.2 to 2 parts by weight of acetic acid based on 100 parts by weight of sodium silicate, followed by stirring for 30 minutes to 1 hour, thereby forming a silicate, and then adding a solvent to the silicate such that a content of the solvent is 70 to 92 wt %, followed by stirring for 2 to 3 hours.  Reeves teaches the conventionality of preparing colloidal silica sol from sodium silicate by adding an acid to sodium silicate and a solvent (see, for example, example VI lines 1-17).  Reeves teaches wherein it is well understood in the art that when stability of the sol is desired (maximum time for gelation) one of ordinary skill in the art would optimize the amount of the components (solvent, acid, silicate) to achieve optimum peptization (See, for example, example VI lines 1-17).  Reeves further teaches wherein the particular use of acetic acid provides for further enhanced sol stability (See, for example, example VI lines 1-17).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have prepared the colloidal silica sol of the binder by adding acetic acid to sodium silicate, thereby forming a silicate, and then adding a solvent to the silicate to achieve the desired solvent concentration as such a method would achieve the predictable result of synthesis of a colloidal silica sol and provide the benefit of improved stability.  Additionally, when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although a particular amount of 1.2 to 2 parts by weight of acetic acid based on 100 parts by weight of sodium silicate is not explicitly taught, based on the teaching to the concentration of acid being result effective, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount of acetic acid within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  Further with respect to particular order of addition the selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C.  With respect to the recitations of stirring for 30 minutes to 1 hour, and stirring for 2 to 3 hours.  The examiner asserts that one of ordinary skill in the art would readily appreciate that stirring reacting formulations is a well known and conventional process to combine reactants and provide improved reaction / ensure uniformity of reaction as well as deter settling additionally the duration would result in an economy wherein too little stirring duration would lead to insufficient uniformity and too long could be a waste of time / resources.   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the claimed stirring at the claimed durations since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Zheng is silent at to the porosity of the formed heating element, so it does not explicitly teach it as porous wherein pores are formed between particles therein.  Frigerio teaches a method of forming a cooking device for microwave cooking via a microwave absorbing element (See, for example, abstract, [0015-0017]).  Frigerio has taught the element comprises slag and an inorganic binder (See, for example, abstract, [0029-0032]).  Frigerio further teaches wherein the porosity of the layer influences the layers ability to cook food as well as its ability to avoid the risk of cracking and breaking when exposed to microwaves, recommends a porosity of 1%-15%, and teaches the porosity can be controlled via thermal treatment, thus identifying the porosity as between particle porosity (see, for example, [0017-0018], [0030-0031], [0054]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the solid heating element as porous, such as 1-15% porosity, as such a structure would predictably influence / improve the elements cooking ability and resistance to cracking and breaking.
Claim 2: Zheng further teaches after the cooker body preparation step, a surface treatment step of treating a surface of the bottom of the cooker body (such as via degreasing, derusting, or sandblasting) in order to increase adhesion between the heating element and the bottom of the cooker body (See, for example, pg 5 lines 8-15). 
Claim 11: Kim further teaches wherein the application step comprises embedding glass fiber mesh, into the heating element as it provides improved strength and impact resistance (see, for example, Fig 9, pg 8, pg 10). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, and Frigerio as applied to claim 2 above and further in view of Barry (US 2002/0012760; hereafter Barry)
Claim 3: Zheng in view of Kim, Reeves, and Frigerio teaches the method of claim 2 above, wherein Zheng further teaches treating the surface of the cooker body, such as via degreasing, derusting, or sandblasting, in order to increase adhesion between the heating element and the cooker body (See, for example, pg 5 lines 8-15).  But Zheng does not explicitly teach sanding.  Barry teaches a method of coating a food tray (See, for example, abstract).  Barry further teaches that like sand blasting, sanding too is well known to provide the receiving substrate with improved adherence through roughening action (See, for example, 0051]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sanding as part of the surface pretreatment as it would predictably enhance the roughness to improve subsequent coating adhesion.  

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, and Frigerio as applied to claim 1 above and further in view of Imai et al (US 2014/0208957; hereafter Imai)
Claim 5: Zheng in view of Kim, Reeves, and Frigerio teaches the method of claim 1 above, but Zheng does not explicitly teach forming wherein the cooker body preparation step comprises forming a heating element groove on the bottom of the cooker body, and applying the heating element paste to the heating element groove.  Imai teaches a method of making a heating cooker (See, for example, abstract).  Imai further teaches wherein the cooker comprises a cooking tray (80) to provide for grill cooking within a microwave oven (See, for example, Fig 35-36, [0297-299]).  Imai further teaches wherein the tray comprises a metal pan and an underlying coating of high-frequency heating element, such as a ferrite (See, for example, [0298-299]).  Imai further teaches wherein the formed grooved structure of the bottom of the cooker body allows for an increase in the adhesive area of the coating as well as allowing for an increase in the amount of heat generated (See, for example, [0299]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated forming wherein the cooker body preparation step comprises forming a heating element groove on the bottom of the cooker body, and applying the heating element paste to the heating element groove as such an incorporation would predictably improve the adhesion to the cooker and heat output of the heating element material.  
Claim 6: Zheng further teaches after the cooker body preparation step, a surface treatment step of treating a surface of the bottom of the cooker body (such as via degreasing, derusting, or sandblasting) in order to increase adhesion between the heating element and the bottom of the cooker body (See, for example, pg 5 lines 8-15). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, Frigerio, and Imai as applied to claim 6 above and further in view of Barry.
Claim 7: Refer to the rejections of claim 6 over Zheng in view of Kim, Reeves, Frigerio, and Imai and the rejection of claim 3 over Zheng in view of Kim, Reeves, Frigerio and Barry.

Claims 8,  17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, and Frigerio as applied to claims 1,  2, and 4 above and further in view of Samuels (US 2004/0118837; hereafter Samuels).
Claims 8, 17, and 19: Zheng in view of Kim, Reeves, and Frigerio teach the method of claims 1, 2 and 4 above, but do not further teach after the drying and curing step, a non-stick water-repellent coating step of subjecting the surface of the heating element to non-stick water-repellent coating.  Samuels teaches a method of making ovenware for microwave ovens comprising cookware comprising regions of susceptor material bound to the cookware (See, for example, abstract, Figures).  Samuels further teaches fully coating the formed ovenware including surfaces of the susceptor material with various release / non-stick water repellent coatings of the fluoropolymer family such as Teflon to allow for easier cleaning of the ovenware and prevention of sticking food (See, for example, [0049]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated subjecting the surface of the dried / cured heating element to non-stick water-repellent coating as such a coating would predictably allow for easier cleaning of the ovenware and prevention of sticking food.    


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, and Frigerio as applied to claim 1 above and further in view of Seaborne el al (US 4,810,845; hereafter Seaborne).  
Claim 9: Zheng in view of Kim, Reeves, and Frigerio teach the method of claim 1 above, but do not further teach the binder further comprises the claimed amount of silica fume.  Seaborne is directed to forming ceramic microwave heating susceptors (See, for example, abstract).  Seaborne further teaches wherein conventional binders for the ceramic susceptor composition are well known in the art and provides exemplary species as colloidal silicas, fumed silicas, and mixtures thereof (See, for example, col 5 lines 22-40).  As both Seaborne and Zheng in view of Kim, Reeves, and Frigerio are directed to methods of forming ceramic microwave heating susceptors comprising siliceous binders, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further included fumed silica as a portion of the binder since such a material is a well known binder in the art and would perform predictably as binder for ceramic microwave heating susceptor materials.  Although the particular percentage of inclusion of fumed silica is not explicitly taught by Seaborne, Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the fumed silica at concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, and Frigerio as applied to claim 1 above and further in view of Seaborne and Hicks et al (US 2005/0241537; hereafter Hicks). 
Claim 10: Zheng in view of Kim, Reeves, and Frigerio teach the method of claim 1 above, but do not further teach the binder further comprises the claimed amount of quick hardening cement. Seaborne is directed to forming ceramic microwave heating susceptors (See, for example, abstract).  Seaborne further teaches wherein conventional binders for the ceramic susceptor composition are well known in the art and provides exemplary species as colloidal silicas, cement, and mixtures thereof (See, for example, col 5 lines 22-40).  As both Seaborne and Zheng in view of Kim, Reeves, and Frigerio are directed to methods of forming ceramic microwave heating susceptors comprising siliceous binders, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further included cement as a portion of the binder since such a material is a well known binder in the art and would perform predictably as binder for ceramic microwave heating susceptor materials.  
Although the particular percentage of inclusion of quick hardening cement is not explicitly taught by Seaborne, Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the fumed silica at concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Seaborne does not specify a particular species of cement, so it does not explicitly teach the cement is quick hardening cement.  Hicks teaches a method of preparing cement (See, for example, abstract).  Hicks teaches wherein its cement is rapid hardening cement and provides advantages over other cements as it utilizes inexpensive waste / landfill material, reduces the energy and CO2 emissions associated with Portland cement, thus providing conservation and environmental protection; and further provides high strength in a short time (See, for example, [0008-0013].  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rapid hardening cement as the type of cement as it would predictably provide conservation and environmental protection, and high strength in a short time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, Frigerio and Imai as applied to claim 5 above and further in view of Samuels.
Claim 16: Refer to the rejection of claim 5 above over Zheng in view of Kim, Reeves, Frigerio and Imai and the rejection of claim 8 over Zheng in view of Kim, Reeves, Frigerio and Samuels.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kim, Reeves, Frigerio and Barry as applied to claim 3 above and further in view of Samuels.
Claim 18: Refer to the rejection of claim 3 above over Zheng in view of Kim, Reeves, Frigerio and Barry and the rejection of claim 8 over Zheng in view of Kim, Reeves, Frigerio and Samuels.

Claims 1-2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue et al (CN 105176149; hereafter Xue), Kim, Reeves, and Frigerio.
Claims 1 and 4: Zheng teaches a method for manufacturing a ceramic cooker comprising a ceramic heating element (See, for example, abstract), the method comprising: 
a cooker body preparation step (such as obtaining the to be coated bakeware);
a heating element material preparation step of preparing, as a microwave-absorbing ceramic element material of ferromagnetic materials; 
an inorganic binder preparation step of preparing, as an inorganic binder, a colloidal silica sol having a colloidal silica content of 10-25 wt % and a content of the solvent which is 70 to 85 wt %, (see, for example, claim 4, pg 5 lines 1-4, examples).
a mixing step of mixing 25 or 33.33 parts by weight of the colloidal silica sol as the inorganic binder with 100 parts by weight of the heating element material thereby making a heating element paste (see, for example, examples 3 and 4 wherein ratio of binder to heating element material is taught as 75%:25% or 80%:20% respectively); 
an application step of applying the heating element paste, obtained by the mixing, and a drying and curing step of drying and curing (such as heat treatment at 150-200oC, wherein initial treatment can be interpreted as drying and subsequent as curing) the heating element paste applied to the cooker body, thereby forming a solid heating element (See, for example, pg 5 lines 7-16, examples, and claims). 
For sake of argument, Zheng does not teach the binder as solely colloidal silica sol.  Xue teaches a method of forming a cooker body comprising a ceramic microwave absorbing layer comprising non-metallic magnetite material and a binder (see, for example, abstract).  Xue further teaches wherein silica sol can be used alone or in combination with alumina sol as the binder, and that such inorganic binders allow the avoidance of resinous binders which are prone to produce harmful substances at high temperature conditions and negatively influence the heat conduction and cooking effect (See, for example, bottom of pg 1 – top of pg 2 of translation).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated colloidal silica sol as the binder as it performs predictably as a binder for non-metallic magnetic susceptor compositions and further providing a reduction in the release of harmful substances and improved heat conduction, cooking effect and taste of food.
Zheng has taught a mixed ferrous material as the microwave-absorbing material, but does not explicitly teach any one or more selected from among mill scale, steelmaking slag and magnetite (Fe.sub.3O.sub.4), and have a particle size of 3 mm or less.  Kim similarly teaches a method for manufacturing a ceramic cooker comprising application of ceramic heating element material from a paste (See, for example, abstract and pg 8-10 or translation).  Kim further teaches wherein microwave-absorbing ceramic element material can predictably be sourced from pulverized mill scale (iron scale) on the order of 0.1 micron to 1mm (See, for example, pg 9 of translation).  Kim further teaches that use of iron scale is preferable due an improved heating power and low material cost (see, for example, pg 10 of translation).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated mill scale on the order of 0.1 micron to 1mm as the microwave-absorbing ceramic element material as it predictably converts microwave to thermal energy in cooking applications and provides improvements in heating power and reduced material cost. 
Zheng teaches the cooker body as a shaped article, such as a utensil / pan (see, for example, pg 4), but it is silent as to the formation process of the cooker body, so it doesn’t explicitly teach wherein the cooker body preparation step of preparing a cooker body by molding.  Kim further teaches wherein molding is a predictable means to shape articles for a cooking apparatus (See, for example figures, pg 8-10 of translation).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated preparing the cooker body by molding as such a method is well known and conventional in the art to form articles for cooking apparatus and as it would achieve the predictable result of providing a shaped cooking utensil / pan.  
Zheng has taught applying heating element composition to the cooker body / pan to form a solid heating element, but does not explicitly teach particularly what surface of the pan is being coated; thus it does not explicitly teach application of the coating to the bottom / lower surface of the cooker body.  Kim further teaches wherein the heating element formulation (7) is oriented below a cooker body (pan 5) (See, for example, Fig 4-5).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application of the heating element paste composition to the bottom of the cooker body (pan) as such an orientation would achieve the predictable result of a functional microwave absorbing ceramic cooker, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Zheng has taught wherein the solvent % of the colloidal sol is 70 to 85 wt %, (see, for example, claim 4, pg 5 lines 1-4, examples),  but is silent as to the particular preparation of the silica sol of the binder, so it does not explicitly teach an inorganic binder preparation step of preparing a colloidal silica sol by adding acetic acid to sodium silicate in an amount of 1.2 to 2 parts by weight of acetic acid based on 100 parts by weight of sodium silicate, followed by stirring for 30 minutes to 1 hour, thereby forming a silicate, and then adding a solvent to the silicate such that a content of the solvent is 70 to 92 wt %, followed by stirring for 2 to 3 hours.  Reeves teaches the conventionality of preparing colloidal silica sol from sodium silicate by adding an acid to sodium silicate and a solvent (see, for example, example VI lines 1-17).  Reeves teaches wherein it is well understood in the art that when stability of the sol is desired (maximum time for gelation) one of ordinary skill in the art would optimize the amount of the components (solvent, acid, silicate) to achieve optimum peptization (See, for example, example VI lines 1-17).  Reeves further teaches wherein the particular use of acetic acid provides for further enhanced sol stability (See, for example, example VI lines 1-17).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have prepared the colloidal silica sol of the binder by adding acetic acid to sodium silicate, thereby forming a silicate, and then adding a solvent to the silicate to achieve the desired solvent concentration as such a method would achieve the predictable result of synthesis of a colloidal silica sol and provide the benefit of improved stability.  Additionally, when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although a particular amount of 1.2 to 2 parts by weight of acetic acid based on 100 parts by weight of sodium silicate is not explicitly taught, based on the teaching to the concentration of acid being result effective, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount of acetic acid within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  Further with respect to particular order of addition the selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C.  With respect to the recitations of stirring for 30 minutes to 1 hour, and stirring for 2 to 3 hours.  The examiner asserts that one of ordinary skill in the art would readily appreciate that stirring reacting formulations is a well known and conventional process to combine reactants and provide improved reaction / ensure uniformity of reaction as well as deter settling additionally the duration would result in an economy wherein too little stirring duration would lead to insufficient uniformity and too long could be a waste of time / resources.   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the claimed stirring at the claimed durations since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Zheng is silent at to the porosity of the formed heating element, so it does not explicitly teach it as porous wherein pores are formed between particles therein.  Frigerio teaches a method of forming a cooking device for microwave cooking via a microwave absorbing element (See, for example, abstract, [0015-0017]).  Frigerio has taught the element comprises slag and an inorganic binder (See, for example, abstract, [0029-0032]).  Frigerio further teaches wherein the porosity of the layer influences the layers ability to cook food as well as its ability to avoid the risk of cracking and breaking when exposed to microwaves, recommends a porosity of 1%-15%, and teaches the porosity can be controlled via thermal treatment, thus identifying the porosity as between particle porosity (see, for example, [0017-0018], [0030-0031], [0054]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the solid heating element as porous, such as 1-15% porosity, as such a structure would predictably influence / improve the elements cooking ability and resistance to cracking and breaking.
Claim 2: Zheng further teaches after the cooker body preparation step, a surface treatment step of treating a surface of the bottom of the cooker body (such as via degreasing, derusting, or sandblasting) in order to increase adhesion between the heating element and the bottom of the cooker body (See, for example, pg 5 lines 8-15). 
Claim 11: Kim further teaches wherein the application step comprises embedding glass fiber mesh, into the heating element as it provides improved strength and impact resistance (see, for example, Fig 9, pg 8, pg 10). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, and Frigerio as applied to claim 2 above and further in view of Barry.
Claim 3: Zheng in view of Xue, Kim, Reeves, and Frigerio teaches the method of claim 2 above, wherein Zheng further teaches treating the surface of the cooker body, such as via degreasing, derusting, or sandblasting, in order to increase adhesion between the heating element and the cooker body (See, for example, pg 5 lines 8-15).  But Zheng does not explicitly teach sanding.  Barry teaches a method of coating a food tray (See, for example, abstract).  Barry further teaches that like sand blasting, sanding too is well known to provide the receiving substrate with improved adherence through roughening action (See, for example, 0051]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sanding as part of the surface pretreatment as it would predictably enhance the roughness to improve subsequent coating adhesion.  

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, and Frigerio as applied to claim 1 above and further in view of Imai.
Claim 5: Zheng in view of Xue, Kim, Reeves, and Frigerio teaches the method of claim 1 above, but Zheng does not explicitly teach forming wherein the cooker body preparation step comprises forming a heating element groove on the bottom of the cooker body, and applying the heating element paste to the heating element groove.  Imai teaches a method of making a heating cooker (See, for example, abstract).  Imai further teaches wherein the cooker comprises a cooking tray (80) to provide for grill cooking within a microwave oven (See, for example, Fig 35-36, [0297-299]).  Imai further teaches wherein the tray comprises a metal pan and an underlying coating of high-frequency heating element, such as a ferrite (See, for example, [0298-299]).  Imai further teaches wherein the formed grooved structure of the bottom of the cooker body allows for an increase in the adhesive area of the coating as well as allowing for an increase in the amount of heat generated (See, for example, [0299]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated forming wherein the cooker body preparation step comprises forming a heating element groove on the bottom of the cooker body, and applying the heating element paste to the heating element groove as such an incorporation would predictably improve the adhesion to the cooker and heat output of the heating element material.  
Claim 6: Zheng further teaches after the cooker body preparation step, a surface treatment step of treating a surface of the bottom of the cooker body (such as via degreasing, derusting, or sandblasting) in order to increase adhesion between the heating element and the bottom of the cooker body (See, for example, pg 5 lines 8-15). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, Frigerio, and Imai as applied to claim 6 above and further in view of Barry.
Claim 7: Refer to the rejections of claim 6 over Zheng in view of Xue, Kim, Reeves, Frigerio and Imai and the rejection of claim 3 over Zheng in view of Xue, Kim, Reeves, Frigerio and Barry.

Claims 8,  17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, Frigerio as applied to claims 1,  2, and 4 above and further in view of Samuels.
Claims 8, 17, and 19: Zheng in view of Xue, Kim, Reeves, and Frigerio teach the method of claims 1, 2 and 4 above, but do not further teach after the drying and curing step, a non-stick water-repellent coating step of subjecting the surface of the heating element to non-stick water-repellent coating.  Samuels teaches a method of making ovenware for microwave ovens comprising cookware comprising regions of susceptor material bound to the cookware (See, for example, abstract, Figures).  Samuels further teaches fully coating the formed ovenware including surfaces of the susceptor material with various release / non-stick water repellent coatings of the fluoropolymer family such as Teflon to allow for easier cleaning of the ovenware and prevention of sticking food (See, for example, [0049]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated subjecting the surface of the dried / cured heating element to non-stick water-repellent coating as such a coating would predictably allow for easier cleaning of the ovenware and prevention of sticking food.    

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, and Frigerio as applied to claim 1 above and further in view of Seaborne.  
Claim 9: Zheng in view of Xue, Kim, Reeves, and Frigerio teach the method of claim 1 above, but do not further teach the binder further comprises the claimed amount of silica fume.  Seaborne is directed to forming ceramic microwave heating susceptors (See, for example, abstract).  Seaborne further teaches wherein conventional binders for the ceramic susceptor composition are well known in the art and provides exemplary species as colloidal silicas, fumed silicas, and mixtures thereof (See, for example, col 5 lines 22-40).  As both Seaborne and Zheng in view of Kim, Reeves, and Frigerio are directed to methods of forming ceramic microwave heating susceptors comprising siliceous binders, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further included fumed silica as a portion of the binder since such a material is a well known binder in the art and would perform predictably as binder for ceramic microwave heating susceptor materials.  Although the particular percentage of inclusion of fumed silica is not explicitly taught by Seaborne, Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the fumed silica at concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, and Frigerio as applied to claim 1 above and further in view of Seaborne and Hicks.  
Claim 10: Zheng in view of Xue, Kim, Reeves, and Frigerio teach the method of claim 1 above, but do not further teach the binder further comprises the claimed amount of quick hardening cement. Seaborne is directed to forming ceramic microwave heating susceptors (See, for example, abstract).  Seaborne further teaches wherein conventional binders for the ceramic susceptor composition are well known in the art and provides exemplary species as colloidal silicas, cement, and mixtures thereof (See, for example, col 5 lines 22-40).  As both Seaborne and Zheng in view of Kim, Reeves, and Frigerio are directed to methods of forming ceramic microwave heating susceptors comprising siliceous binders, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further included cement as a portion of the binder since such a material is a well known binder in the art and would perform predictably as binder for ceramic microwave heating susceptor materials.  
Although the particular percentage of inclusion of quick hardening cement is not explicitly taught by Seaborne, Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the fumed silica at concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Seaborne does not specify a particular species of cement, so it does not explicitly teach the cement is quick hardening cement.  Hicks teaches a method of preparing cement (See, for example, abstract).  Hicks teaches wherein its cement is rapid hardening cement and provides advantages over other cements as it utilizes inexpensive waste / landfill material, reduces the energy and CO2 emissions associated with Portland cement, thus providing conservation and environmental protection; and further provides high strength in a short time (See, for example, [0008-0013].  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rapid hardening cement as the type of cement as it would predictably provide conservation and environmental protection, and high strength in a short time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, Frigerio and Imai as applied to claim 5 above and further in view of Samuels.
Claim 16: Refer to the rejection of claim 5 above over Zheng in view of Xue, Kim, Reeves, Frigerio, and Imai and the rejection of claim 8 over Zheng in view of Xue, Kim, Reeves, Frigerio, and Samuels.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Xue, Kim, Reeves, Frigerio, and Barry as applied to claim 3 above and further in view of Samuels.
Claim 18: Refer to the rejection of claim 3 above over Zheng in view of Xue, Kim, Reeves, Frigerio, and Barry and the rejection of claim 8 over Zheng in view of Xue, Kim, Reeves, Frigerio, and Samuels.

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive.
Applicant argues that Kim fails to teach a porous structure and that Kim has taught organic binders, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The particular density and binders of Kim have not been relied upon or incorporated; the primary reference Zheng has already disclosed a ceramic heating element and the binder is inorganic and comprising colloidal silica.  Further the motivation for porosity is derived from secondary reference Frigerio not Kim.  Further with respect to applicants argument that Kim teaches away from porosity by “having a very dense structure” (pg 9 or remarks); Applicant’s arguments are unconvincing because they are not accompanied by a showing of evidence / citation.  The examiner does not observe any teaching in Kim requiring very dense structure, nor any teaching specifically criticizing porous structure.  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues that the prior art do not teach a heating element paste made as amended specifically with the explicit range of acetic acid.  The examiner assert that Zheng has taught mixing 25 or 33.33 parts by weight of the colloidal silica sol as the inorganic binder with 100 parts by weight of the heating element material thereby making a heating element paste (see, for example, examples 3 and 4 wherein ratio of binder to heating element material is taught as 75%:25% or 80%:20% respectively).  With respect to the added limitation directed to the concentration of acetic acid; the examiner notes that the amount of acetic acid is identified in the prior art as a conventional component that is readily optimized for desired stability during colloidal silica preparation from sodium silicate precursor (see, for example, Reeves, example VI lines 1-17) therefore such a concentration would readily be optimized (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular heating performance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further as recited above, these arguments appear based on an organic binder of secondary reference Kim which has not been relied upon.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712